Case 1:20-cr-00388-DLC Document 15 Filed 08/06/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, : 20cr388 (DLC)

-y- ORDER

 

 

PEDRO REYNOSO,

 

: USDC SDNY
Defendant. : DOCUMENT.
ELECTRONICALLY FILED

DOC #:
DATE FILED: O\bfaoaa

 

 

 

 

 

 

DENISE COTE, District Judge:
The Court having stayed defendant Pedro Reynoso’s release
on bail, it is hereby
ORDERED that a bail review is scheduled for Monday, August
10, 2020, at 4:00 p.m. in which counsel for the defendant and
the Government shall participate. The parties shall use the
following dial-in credentials for the telephone conference:

Dial-in: 888-363-4749
Access code: 4324948

If IS FURTHER ORDERED that the parties shall use a landline
if one is available.

IT IS FURTHER ORDERED that the Government shail attempt to
arrange for the defendant’s participation in the telephone

conference if the institution in which he is incarcerated

 
Case 1:20-cr-00388-DLC Document 15 Filed 08/06/20 Page 2 of 2

permits such participation.

 

Dated: New York, New York
August 6, 2020

 

Loinewte fo fh a
DENISE COTE
United States District Judge

 

 
